                                       Case 8:20-cv-00305-DOC-JDE Document 18 Filed 07/02/20 Page 1 of 2 Page ID #:64


                                           KAZEROUNI LAW GROUP, APC
                                      1
                                           Abbas Kazerounian, Esq. (SBN: 249203)
                                      2    ak@kazlg.com
                                           245 Fischer Avenue, Unit D1
                                      3
                                           Costa Mesa, CA 92626
                                      4    Telephone: (800) 400-6808
                                           Facsimile: (800) 520-5523
                                      5
                                      6    KAZEROUNI LAW GROUP, APC
                                           Ryan L. McBride, Esq. (SBN: 297557)
                                      7
                                           ryan@kazlg.com
                                      8    2633 E. Indian School Road, Suite 460
                                           Phoenix, AZ 85016
                                      9
                                           Telephone: (800) 400-6808
                                      10   Facsimile: (800) 520-5523
K AZERO UNI LAW GRO UP, APC
  24 5 F ISCHE R A VENUE , U NIT D1




                                      11
                                           Attorneys for Plaintiff
      C OS TA M ES A , CA 92 62 6




                                      12
                                                                  UNITED STATES DISTRICT COURT
                                      13                         CENTRAL DISTRICT OF CALIFORNIA
                                      14                               WESTERN DIVISION

                                      15   RAMONA BROWN, Individually               Case No.: 8:20-CV-00305-DOC-JDE
                                      16   and On Behalf of All Others
                                           Similarly Situated,                      NOTICE OF VOLUNTARY
                                      17                                            DISMISSAL
                                      18
                                                           Plaintiff,
                                      19                                            [JURY TRIAL DEMANDED]

                                      20
                                                                    v.
                                      21
                                      22
                                           DENEFITS, LLC,
                                      23
                                      24
                                                           Defendant.
                                      25
                                      26
                                      27
                                      28
                                                  Case #                                         Brown v. Denefits, LLC
                                                                          Notice of Settlement
                                       Case 8:20-cv-00305-DOC-JDE Document 18 Filed 07/02/20 Page 2 of 2 Page ID #:65


                                                 Pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure,
                                       1
                                           Plaintiff Ramona Brown (“Plaintiff”) voluntarily dismisses Plaintiff’s claims
                                       2
                                           against Defendant Denefits, LLC (“Defendant”) with prejudice, and the putative
                                       3
                                           class’s claims against Defendant without prejudice in the above-captioned matter.
                                       4
                                           Each party will bear its own costs, disbursements, and attorney fees.
                                       5
                                       6
                                       7   Dated: July 2, 2020                         Respectfully submitted,
                                       8                                               KAZEROUNI LAW GROUP, APC
                                       9
                                      10                                               By: _/s/ Ryan L. McBride____
                                                                                            RYAN L. MCBRIDE, ESQ.
                                      11                                                    Attorneys for Plaintiff
                                      12
K AZERO UNI LAW GRO UP, APC
 24 5 F ISCHE R A VENUE , S UITE D1




                                      13
      C OS TA M ES A , CA 92 62 6




                                      14
                                      15
                                      16
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                     2 of 2
                                                                             Notice of Settlement
